Order unanimously modified by deducting from the total allowable rent the sum of $717.15 and allocating the balance as the rent payable by each appellant in the percentages found by Special Term and is otherwise affirmed, without costs. Steinberg v. Forest Mills Golf Range (303 N. Y. 577), does not require that the 8% return be reduced if the improvement is not the highest economic use of the land. Such reduction should be made only if the land is inadequately improved. Settle order on notice. Present — Dore, J. P., Cohn, Van Voorhis and Breitel, JJ.